Citation Nr: 0013466	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-02 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
a right knee disorder.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for hepatitis, and if so, is the 
claim well grounded.  

3.  Entitlement to service connection for a foot and heel 
disorder.  

4.  Entitlement to service connection for a finding of blood 
in the urine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1971 to October 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) New Orleans, 
Louisiana, Regional Office (RO), which denied the benefits 
sought on appeal.


REMAND

As a preliminary matter, we note that the veteran requested a 
hearing before a local hearing officer, at the RO, in a VA 
Form 21-4128 dated January 1999.  However, it does not appear 
that this hearing has been conducted.  Therefore, this case 
is returned to the RO for the appropriate action.  

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a hearing before a local hearing 
officer.  

2.  Next, the RO should then review the 
veteran's claims, and determine whether 
they can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and with a reasonable period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as appropriate.  

No action is required by the veteran until he receives 
further notice.  However, he does have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purposes of this remand are to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the issues addressed in this Remand.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




